 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   CHRISTIAN NAJERA,                           Case No. CV 18-07116 FMO (AFM)
11                       Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
12
            v.                                   AND RECOMMENDATIONS OF
13                                               UNITED STATES MAGISTRATE
     SRDC, et al.,                               JUDGE
14
                         Defendants.
15

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
18   Recommendation of United States Magistrate Judge. Further, the Court has engaged
19   in a de novo review of those portions of the Report to which Plaintiff has objected.
20         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
21   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
22   dismissing the Fourth Amended Complaint without further leave to amend and with
23   prejudice.
24   DATED: August 20, 2019
25

26                                          ____________________________________
                                                   FERNANDO M. OLGUIN
27                                             UNITED STATES DISTRICT JUDGE
28
